DETAILED ACTION
Amended claims 1 and 4-16 of U.S. Application No. 17/167,087 filed on 08/30/2021 are presented for examination. 

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display device comprising: a display panel; and a front surface panel that is capable of detecting presence of an object to be detected, the front surface panel being superimposed with the display panel, and that is switched between a reflective state in which incident light is reflected and a transmissive state in which incident light is transmitted, the front surface panel having a detection surface, wherein the front surface panel includes a first substrate, a second substrate that faces the first substrate, the first substrate being located between the display panel and the second substrate, a first translucent electrode that is capable of detecting the presence of the object to be detected, the first translucent electrode being provided on the first substrate, and a second translucent electrode that is capable of detecting the presence of the object to be detected, the second translucent electrode being divided into a plurality of segments and provided on the second substrate, wherein the segments include a center segment disposed near a center of the front surface panel and an end segment disposed near an end part of the front surface panel, the end segment being smaller than the center segment, and wherein the end segment performs detection when the object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection surface, and the center segment performs hover detection while the object to be detected in a non- contact state in which the object to be detected is not near the detection 
Regarding claim 1, Nam et al (U.S. PGPub No. 2017/0344166) teaches a display device (Fig 3) comprising: a display panel (PNL1); and a front surface panel (PNL2) that is capable of detecting presence of an object to be detected (para 0046 lines 4-6), the front surface panel being superimposed with the display panel, and that is switched between a reflective state in which incident light is reflected and a transmissive state in which incident light is transmitted (Figs 7 and 8; para 0045); the front surface panel having a detection surface (para 0046), wherein the front surface panel (Fig 3, PNL2) includes a first substrate (SUBS3), 15a second substrate (SUBS4) that faces the first substrate, the first substrate being located between the display panel and the second substrate, a first translucent electrode (Figs 3 and 6A, E2) that is capable of detecting the presence of the object to be detected (para 0046), the first translucent electrode being provided on the first substrate, and a second translucent electrode (E1) that is capable of detecting the presence of the object to be detected (para 0046), the second translucent electrode (Fig 6A, E1) being divided into a plurality of segments and provided on the second substrate. 
However, Nam, does not teach or suggest, the specific limitations of “wherein the segments include a center segment disposed near a center of the front surface panel and an end segment disposed near an end part of the front surface panel, the end segment being smaller than the center segment, and wherein the end segment performs detection when the object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection surface, and the center segment performs hover detection while the object to be detected in a non- contact state in which the object to be detected is not near the detection surface enough to be considered the same as being in contact with the detection surface” nor would it have been obvious to do so in combination. 


Claim 14 recites a mirror device capable of displaying an image both in a reflective state in which incident light is reflected and in a transmissive state in which incident light is transmitted, the mirror device comprising: a display device; and an image pickup device that picks up the image, the display device comprising: a display panel; and a front surface panel that is capable of detecting presence of an object to be detected, the front surface panel being superimposed with the display panel, and that is switched between a reflective state in which incident light is reflected and a transmissive state in which incident light is transmitted, the front surface panel having a detection surface, wherein the front surface includes a first substrate, a second substrate that faces the first substrate, the first substrate being located between the display panel and the second substrate, a first translucent electrode that is capable of detecting the presence of the object to be detected, the first translucent electrode being provided on the first substrate, and a second translucent electrode that is capable of detecting the presence of the object to be detected, the second translucent electrode being divided into a plurality of segments and provided on the second substrate, wherein the segments include a center segment disposed near a center of the first surface panel and an end segment disposed near an end part of the front surface panel, the end segment being smaller than the center segment, and wherein the end segment performs detection when the object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection surface, and the center segment performs hover detection while the object to be detected in a non- contact state in which the object to be detected is not near the detection surface enough to be considered the same as being in contact with the detection surface. None of the prior art of record alone or in combination discloses the claimed invention. 

However, Nam, does not teach or suggest, the specific limitations of “wherein the segments include a center segment disposed near a center of the front surface panel and an end segment disposed near an end part of the front surface panel, the end segment being smaller than the center segment, and wherein the end segment performs detection when the object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection surface, and the center segment performs hover detection while the object to be detected in a non- contact state in which the object to be detected is not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/29/2021